Case 1:21-cv-21924-DPG Document 1 Entered on FLSD Docket 05/24/2021 Page 1 of 19




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

  ALEXANDER CEPERO,

         Plaintiff,

  v.                                                            Case No. ______________

  RECEIVABLES PERFORMANCE
  MANAGEMENT, LLC,

         Defendant.


                         COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff,    ALEXANDER          CEPERO,       sues   RECEIVABLES         PERFORMANCE

  MANAGEMENT, LLC, (“RPM”) and alleges as follows:

                                              Introduction

         1.        This is an action alleging violations of the Fair Debt Collection Practices Act, 15

  U.S.C. § 1692 et seq. (“FDCPA”), and the Florida Consumer Collection Practices Act, Fla. Stat. §

  559.55 et seq. (“FCCPA”).

                                    Jurisdiction, Venue and Parties

         2.        This Court has original jurisdiction over Plaintiff’s claim arising under the FDCPA

  pursuant to 28 U.S.C. § 1331.

         3.        This Court has supplemental jurisdiction over Plaintiff’s state law claims, as they

  arise from a common nucleus of operative fact, and form part of the same case or controversy. 28

  U.S.C. § 1367.




                                                    1
Case 1:21-cv-21924-DPG Document 1 Entered on FLSD Docket 05/24/2021 Page 2 of 19




         4.      Personal jurisdiction exists over Defendant as it has the necessary minimum

  contacts with the State of Florida, this suit arises out of Defendant’s specific conduct with Plaintiff

  in Florida, and Plaintiff was injured in Florida.

         5.      Venue is appropriate in the United States District Court for the Southern District of

  Florida, Miami Division, pursuant to 28 U.S.C. § 1391, as the events giving rise to Plaintiff’s

  claims occurred in Miami-Dade County, Florida.

         6.      Plaintiff is a natural person, and citizen of the State of Florida, residing in Miami-

  Dade County, Florida.

         7.      Plaintiff is a “consumer” as defined by Florida Statue § 559.55(8).

         8.      Defendant is a “debt collector” as defined in 15 U.S.C. § 1692a(6) and Florida

  Statutes § 559.55(7).

         9.      The debt that is the subject matter of this Complaint is a “debt” as defined by 15

  U.S.C. § 1692a(5) and Florida Statute § 559.55(6).

         10.     All conditions precedent to the filing of this action have been performed.

                                          General Allegations

         11.     In or around May 2020, Plaintiff found out through an alert on his credit monitoring

  app that an account with Sprint had been opened in his name.

         12.     In or around May 2020, on the same day that Plaintiff got an alert about a Sprint

  account being opened on his credit report, Plaintiff called Sprint and disputed the account stating that

  he did not open any account, and that the account was fraudulent.

         13.     In or around May 2020, on the same day that Plaintiff got an alert about a Sprint

  account being opened on his credit report, Plaintiff called the credit reporting agency, Experian, and

  disputed the account over the phone.




                                                      2
Case 1:21-cv-21924-DPG Document 1 Entered on FLSD Docket 05/24/2021 Page 3 of 19




         14.     On August 14, 2020, Plaintiff filed a complaint with the Better Business Bureau

  stating that an account had been opened in his name with Sprint, which he did not open nor authorize

  anyone else to open on his behalf.

         15.     On September 19, 2020, Plaintiff mailed letters to the credit reporting agencies

  Experian and Trans Union regarding the fraudulent account.

         16.     On October 12, 2020, Plaintiff filed an Identity Theft Complaint with the Federal

  Trade Commission, FTC Report Number 124176336.

     17. The Complaint stated, in pertinent part, the following:




         18.     On October 13, 2020, Plaintiff received dispute results from Experian which stated

  that the account had been removed from his credit file.

         19.     On October 26, 2020, Plaintiff obtained his Trans Union credit report.

         20.     Although he never received dispute results from Trans Union, Plaintiff’s October 26,

  2020 Trans Union credit report did not contain the fraudulent account.




                                                   3
Case 1:21-cv-21924-DPG Document 1 Entered on FLSD Docket 05/24/2021 Page 4 of 19




          21.     In October 2020, having received updated credit files from both Experian and Trans

  Union, Plaintiff was under the impression that the whole ordeal regarding the fraudulent account was

  finally resolved.

          22.     Later, Plaintiff received a letter from Defendant RPM dated January 10, 2021. A copy

  of the letter is attached as “EXHIBIT 1.”

          23.     The Collection Letter is a communication from RPM to Plaintiff in connection with

  the collection of a debt for the fraudulent Sprint account.

          24.     The letter stated, in pertinent part,




          25.     Following the instructions in the January 10, 2021 letter from RPM, Plaintiff mailed

  a letter to RPM dated January 21, 2021, requesting validation of this debt. Plaintiff requested

  information in the following categories: Why you think I owe the debt and to whom I owe it, the

  amount and age of the debt, and details about your authority to collect this debt. A copy of this letter

  is attached as “EXHIBIT 2.”




                                                          4
Case 1:21-cv-21924-DPG Document 1 Entered on FLSD Docket 05/24/2021 Page 5 of 19




          26.     Plaintiff received a letter dated February 3, 2021 from RPM. A copy of this letter and

  its attachments are attached as “EXHIBIT 3.”

          27.     The Collection Letter represents an action to collect a debt by RPM.

          28.     Attached to its February 3, 2021, validation letter to Plaintiff, the only information

  that RPM provided was a billing statement from Sprint, dated Oct. 04 – Nov. 03, 2020.

          29.     On March 10, 2021, Plaintiff received another letter from RPM. A copy of this letter

  is attached as “EXHIBIT 4.”

          30.     This Collection Letter represents an action to collect a debt by RPM.

          31.     On March 16, 2021, Plaintiff, through his undersigned counsel, contacted RPM

  through their General Counsel, Mark T. Case.

          32.     From March 16, 2021 forward RPM knew or should have reasonably known that

  Plaintiff was represented by counsel.

          33.     Despite the knowledge that Plaintiff was represented by counsel, RPM continued to

  directly communicate with Plaintiff.

          34.     Plaintiff received a letter from Defendant RPM dated May 9, 2021. A copy of the

  letter is attached as “EXHIBIT 5.”

          35.     The Collection Letter is a communication from RPM to Plaintiff in connection with

  the collection of a debt for the fraudulent Sprint account.

          36.     Despite the credit reporting agencies, through Sprint, previously deciding that Plaintiff

  did not owe this debt, RPM is still attempting to collect the debt.

          37.     Plaintiff does not owe the alleged debt.




                                                     5
Case 1:21-cv-21924-DPG Document 1 Entered on FLSD Docket 05/24/2021 Page 6 of 19




            38.    As a result of Defendant’s conduct, Plaintiff has suffered actual damages in the form

  of emotional stress stemming from having to continue to battle the false allegations regarding the

  alleged debt. He has been forced to spend time, money and mental energy and to obtain legal counsel.


                                               COUNT I
                                       (Violation of the FCCPA)

            39.    Plaintiff restates and incorporates herein his allegations in paragraphs 1 through 38

  as if fully set forth herein.

            40.    At all times relevant to this action Defendant was subject to and required to abide

  by the laws of the State of Florida, including Florida Statute § 559.72.

            41.    Defendant has violated Florida Statute § 559.72(7) by willfully engaging in other

  conduct which can reasonably be expected to abuse or harass the debtor or any member of his

  family.

            42.    Defendant has violated Florida Statute § 559.72(9) by claiming, attempting, or

  threatening to enforce a debt when such person knows that the debt is not legitimate, or asserting

  the existence of some other legal right when such person knows that the right does not exist.

            43.    Defendant has violated Florida Statute § 559.72(18) by communicating with

  Plaintiff when Defendant knows that Plaintiff is represented by an attorney with respect to such

  debt and has knowledge of, or can readily ascertain, such attorney’s name and address.

            44.    Defendant’s actions have directly and proximately resulted in Plaintiff’s prior and

  continuous sustaining of damages as described by Florida Statute § 559.77.

            WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

  judgment against Defendant for statutory damages, punitive damages, actual damages, costs,




                                                     6
Case 1:21-cv-21924-DPG Document 1 Entered on FLSD Docket 05/24/2021 Page 7 of 19




  interest, attorney fees, enjoinder from further violations of these parts and any other such relief the

  Court may deem just and proper.

                                               COUNT II
                                       (Violation of the FDCPA)

          45.     Plaintiff restates and incorporates herein his allegations in paragraphs 1 through

  38as if fully set forth herein.

          46.     At all times relevant to this action Defendant was subject to and required to abide

  by 15 U.S.C. § 1692 et seq.

          47.     Defendant has violated 15 U.S.C. § 1692e(2)(A) by make a false representation of

  the character, amount or legal status of any debt.

          48.     On March 16, 2021, the undersigned counsel placed RPM on notice, through their

  general counsel, that he was representing Plaintiff.

          49.     Defendant has violated 15 U.S.C. § 1692c(a)(2) by communicating with Plaintiff

  in connection with the collection of a debt when Defendant knows that Plaintiff is represented by

  an attorney with respect to such debt and has knowledge of, or can readily ascertain, such

  attorney’s name and address

          WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

  judgment against Defendant for statutory damages, punitive damages, actual damages, costs,

  interest, attorney fees, enjoinder from further violations of these parts and any other such relief the

  court may deem just and proper.




                                                    7
Case 1:21-cv-21924-DPG Document 1 Entered on FLSD Docket 05/24/2021 Page 8 of 19




                                     Respectfully submitted,

                                     s/ Joshua R. Kersey____________
                                     Joshua R. Kersey
                                     Florida Bar No. 87578
                                     MORGAN & MORGAN, PA
                                     One Tampa City Center
                                     201 North Franklin Street, 7th Floor
                                     Tampa, Florida 33602
                                     Phone: (813) 225-6734
                                     Fax: (813) 222-2490
                                     jkersey@forthepeople.com
                                     awynne@forthepeople.com

                                     Attorney for Plaintiff




                                        8
Case 1:21-cv-21924-DPG Document 1 Entered on FLSD Docket 05/24/2021 Page 9 of 19
                                                                       EXHIBIT 1
Case 1:21-cv-21924-DPG Document 1 Entered on FLSD Docket 05/24/2021 Page 10 of 19

                                                                                            EXHIBIT 2

                                                                                 Alexander Cepero
                                                                                5730 SW 5th Street
                                                                             Miami, FL 33144-3902

                                          January 21, 2021

  VIA CERTIFIED MAIL
  Receivable Performance Management LLC
  20818 44th Avenue West
  Suite 140
  Lynnwood, WA 98036


         Re: Collection of Alleged Debt

  Receivable Performance Management:

         I am responding to your contact about a debt you are trying to collect. You contacted me
  by mail on January 10, 2021 and identified the debt with the following information:
             • Reference Number: 55993241
             • Creditor: T-Mobile, as successor in interest to Sprint
             • Creditor Account: 835552320
             • Original Creditor: Sprint
             • Total Due: $3450.72

  Please supply the information below so that I can be fully informed:

  Why you think I owe the debt and to whom I owe it, including:

     ▪   The name and address of the creditor to whom the debt is currently owed, the account
         number used by that creditor, and the amount owed.

     ▪   If this debt started with a different creditor, provide the name and address of the original
         creditor, the account number used by that creditor, and the amount owed to that creditor at
         the time it was transferred. When you identify the original creditor, please provide any
         other name by which I might know them, if that is different from the official name. In
         addition, tell me when the current creditor obtained the debt and who the current creditor
         obtained it from.

     ▪   Provide verification and documentation that there is a valid basis for claiming that I am
         required to pay the debt to the current creditor. For example, can you provide a copy of the
         written agreement that created my original requirement to pay?

     ▪   If you are asking that I pay a debt that somebody else is or was required to pay, identify
         that person. Provide verification and documentation about why this is a debt that I am
         required to pay.
Case 1:21-cv-21924-DPG Document 1 Entered on FLSD Docket 05/24/2021 Page 11 of 19




  The amount and age of the debt, including:

     ▪   A copy of the last billing statement sent to me by the original creditor.

     ▪   State the amount of the debt when you obtained it, and when that was.

     ▪   If there have been any additional interest, fees or charges added since the last billing
         statement from the original creditor, provide an itemization showing the dates and amount
         of each added amount. In addition, explain how the added interest, fees or other charges
         are expressly authorized by the agreement creating the debt or are permitted by law.

     ▪   If there have been any payments or other reductions since the last billing statement from
         the original creditor, provide an itemization showing the dates and amount of each of them.

     ▪   If there have been any other changes or adjustments since the last billing statement from
         the original creditor, please provide full verification and documentation of the amount you
         are trying to collect. Explain how that amount was calculated. In addition, explain how the
         other changes or adjustments are expressly authorized by the agreement creating the debt
         or permitted by law.

     ▪   Tell me when the creditor claims this debt became due and when it became delinquent.

     ▪   Identify the date of the last payment made on this account.

     ▪   Have you made a determination that this debt is within the statute of limitations applicable
         to it? Tell me when you think the statute of limitations expires for this debt, and how you
         determined that.

  Details about your authority to collect this debt:

     ▪   I would like more information about your company before I discuss the debt with you.
         Does your company have a debt collection license from my state? If not, say why not. If
         so, provide the date of the license, the name on the license, the license number, and the
         name, address and telephone number of the state agency issuing the license.

     ▪   If you are contacting me from a place outside my state, does your company have a debt
         collection license from that place? If so, provide the date of the license, the name on the
         license, the license number, and the name, address and telephone number of the state
         agency issuing the license.

  I have asked for this information because I have some questions. I need to hear from you to make
  an informed decision about your claim that I owe this money. I am open to communicating with
  you for this purpose. In order to make sure that I am not put at any disadvantage, in the meantime
  please treat this debt as being in dispute and under discussion between us.
Case 1:21-cv-21924-DPG Document 1 Entered on FLSD Docket 05/24/2021 Page 12 of 19




  In addition to providing the information requested above, please let me know whether you are
  prepared to accept less than the balance you are claiming is owed. If so, please tell me in writing
  your offer with the amount you will accept to fully resolve the account.

  Thank you for your cooperation.

                                        Sincerely,



                                        Alexander Cepero
Case 1:21-cv-21924-DPG Document 1 Entered on FLSD Docket 05/24/2021 Page 13 of 19
                                                                        EXHIBIT 3
Case 1:21-cv-21924-DPG Document 1 Entered on FLSD Docket 05/24/2021 Page 14 of 19
Case 1:21-cv-21924-DPG Document 1 Entered on FLSD Docket 05/24/2021 Page 15 of 19
Case 1:21-cv-21924-DPG Document 1 Entered on FLSD Docket 05/24/2021 Page 16 of 19
Case 1:21-cv-21924-DPG Document 1 Entered on FLSD Docket 05/24/2021 Page 17 of 19
Case 1:21-cv-21924-DPG Document 1 Entered on FLSD Docket 05/24/2021 Page 18 of 19
                                                                          EXHIBIT 4
Case 1:21-cv-21924-DPG Document 1 Entered on FLSD Docket 05/24/2021 Page 19 of 19
                                                                          EXHIBIT 5
